Judgment of conviction insofar as it imposes sentence reversed, on the facts, and otherwise affirmed, and defendant remanded to Supreme Court, Erie County, for resentencing in accordance with the following memorandum: Defendant pleaded guilty to reckless endangerment in the second degree in full satisfaction of a superior court information charging him with reckless endangerment in the second degree and sexual abuse in the first degree and 17 traffic violations. He was sentenced to a one-year definite term of imprisonment. Defendant, a 17-year-old youth with no prior criminal convictions, claims that the sentence is defective because the court failed to make a determination regarding his eligibility for youthful offender treatment before imposing sentence (CPL 720.20). The record reflects that at the plea taking the court, defense counsel and the District Attorney agreed that defendant was eligible for youthful offender determination. A presentence investigation was ordered and the record was sealed. At the time of pronouncing sentence substitute attorneys represented the *729defendant and the District Attorney. No claim of defendant’s eligibility for adjudication of his youthful offender status was then asserted and no determination of his status was made. Under the circumstances of this case we do not find that defendant’s right to an adjudication of his youthful offender status was waived (cf. People v McGowen, 42 NY2d 905). Accordingly, the sentence should be set aside and the case remitted to Erie County Supreme Court for a determination in accordance with CPL 720.20. All concur, except Simons and Doerr, JJ., who dissent and vote to affirm, in the following memorandum.